Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1,2,5,6,7,8,14,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al (2019/0159715, which depends from provisional application 62/371,607) and Gazzaley (2014/0370479).

[Claim 1] (Currently Amended) A cognitive function determination method comprising:
applying a load including a sensory stimulus to a sensory body of a subject a plurality of times, (see at least page 24, lines 15-30 of ‘607 application)
measuring a change in brain activity of the subject when the load is applied in the applying the load the plurality of times, and acquiring measurement data; (see at least page 4, lines 4-7 of ‘607 application)
determining a degree of cognitive function of the subject based on an amount of change in the measurement data- (see at least page 4, lines 13-15 of ‘607 application which teaches assessing neural performance, and at least page 33, lines 16-30)
an intensity of the sensory stimulus to be applied to the subject in the applying the load the plurality of times is increased each time the stimulus is applied. (Ramananthan is silent as to increasing difficulty or intensity of stimulus.  However, Gazzaley teaches increasing the difficulty level by adjusting the stimulus, for example time period between stimuli, see at least ¶124-130.  It would have been obvious to increase the intensity of the stimulus since it would merely yield predictable results and allow for the patient to test his cognitive abilities to determine his cognitive level or threshold)

[Claim 2] (Currently Amended) The cognitive function determination method according to claim 1, wherein
further comprises: comprising:
giving each of a plurality of types of sensory stimuli to the subject the plurality of times;
measuring the change in the brain activity of the subject when the sensory stimuli or the tasks are each given in the giving each of the plurality of types of the sensory stimuli  the plurality of times, and acquiring the measurement data of
each of the plurality of types of the sensory stimuli; (see at least page 29, line 23, to page 32,lines 20 of the ‘607 application which teaches closed loop feedback which allow for measurement of neural activity after each task of stimuli.  Further, at least page 28,lines 4-9 of th e’607 application teach two or more stimuli such as tow or more tactile stimuli, such as one hotter than another, etc.) 
determining the degree of the cognitive function of the subject based on a result obtained by combining the amount of change in the measurement data of each of the plurality of types of the sensory stimuli or each of the plurality of types of the tasks acquired when each of the plurality of types of the sensory stimuli  is given. (as mentioned in at least page 29-32 of the ’607 application, the degree of cognitive function is determined using feedback)

[Claim 5] (Currently Amended) The cognitive function determination method according  to claim 1, wherein when the sensory stimulus is applied the plurality of times, the sensory stimulus to be applied to the subject is a persistent stimulus. (see at least page 28 of the ’607 application which teaches varying the duration of time a stimulus is applied.  The skilled artisan can make the stimuli as persistent as he wants to, yielding merely predictable results)

[Claim 6] (Original) The cognitive function determination method according to claim 5, wherein the persistent stimulus is a stimulus given persistence by applying the sensory stimulus while an influence of a previous stimulus remains when the sensory stimulus is applied to the subject. (see at least page 28 of the ’607 application which teaches applying two or more stimuli in parallel in order to test if the patient can distinguish between the stimuli)

[Claim 7] (Currently Amended) The cognitive function determination method according to claim 5 , wherein the persistent stimulus is a cold stimulus. (see at least page 28 of the ’607 application which teaches that temperature can be a stimulus.  A cold temperate is considered to be a predictable and obvious variant to over a hot stimulus)

[Claim 8] (Currently Amended) The cognitive function determination method according to  claim 1, wherein
the sensory body is a hand of the subject; and
the sensory stimulus is a contact stimulus. (see at least page 28 of the ‘607 application which teaches tactile stimulation.  To use the hand would merely have been obvious since it would merely yield predictable results over another portion of the body)


[Claim 14] (Currently Amended) The cognitive function determination method according to  claim 1, wherein the acquiring the measurement data includes measuring a change in cerebral blood flow of the subject as the change in the brain activity by near-infrared spectroscopy. (see at least page 4 of the ‘607 application which teaches NIRS)

[Claim 15] (New) A cognitive function determination method comprising:
applying a load including tasks with different degrees of difficulty to a subject a plurality of times; (see at least page 24,lines 15-30 of ‘607 application.  Ramananthan is silent as to increasing difficulty or intensity of stimulus.  However, Gazzaley teaches increasing the difficulty level by adjusting the stimulus, for example time period between stimuli, see at least ¶124-130.  It would have been obvious to increase the intensity of the stimulus since it would merely yield predictable results and allow for the patient to test his cognitive abilities to determine his cognitive level or threshold)
measuring a change in brain activity of the subject when the load is applied in the applying the load the plurality of times, and acquiring measurement data; (see at least page 4,lines4-7 of ‘607 application)

determining a degree of cognitive function of the subject based on an amount of change
in the measurement data; (as mentioned in at least page 29-32 of the ’607 application, the degree of cognitive function is determined using feedback)
in the applying the load including the tasks with the different degrees of difficulty to the
subject the plurality of times, the degrees of difficulty of the tasks are set such that a degree of
difficulty of a second task given after a first task is higher than a degree of difficulty of the first
task. (see at least ¶129 of Gazzaley which teaches increasing difficulty level regardless of the performance of the individual.  Increasing the difficulty for each successive tasks would merely yield predictable results)


[Claim 21] (New) The cognitive function determination method according to claim 15,
wherein the acquiring the measurement data includes measuring a change in cerebral blood flow of the subject as the change in the brain activity by near-infrared spectroscopy. (see at least page 4 of the ‘607 application which teaches NIRS)



Claim 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al (2019/0159715, which depends from provisional application 62/371,607) and Gazzaley (2014/0370479), and further in view of Heyrend et al (6,453,193).

[Claim 13] (Currently Amended) The cognitive function determination method according to  claim 1, wherein in the acquiring the measurement data, a measurement site is set within a range including any of F3, F4, P3, and P4 in accordance with International 10-20 system. (Ramanathan is silent as to such measurement site.  However, such sites are common in the art to measure a patient’s brain activity, see at least col. 3:20-25 and col. 5:35-39 of Heyrend.  It would have been obvious to use such measurement sites since they are well known in the art, and their use would merely yield predictable results)

[Claim 20] (New) The cognitive function determination method according to claim 15,
wherein in the acquiring the measurement data, a measurement site is set within a range
including any of F3, F4, P3, and P4 in accordance with International 10-20 system.  (Ramanathan is silent as to such measurement site.  However, such sites are common in the art to measure a patient’s brain activity, see at least col. 3:20-25 and col. 5:35-39 of Heyrend.  It would have been obvious to use such measurement sites since they are well known in the art, and their use would merely yield predictable results)


Claim 16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al (2019/0159715, which depends from provisional application 62/371,607) and Gazzaley (2014/0370479), and further in view of Hubbard (2014/0275960).
[Claim 16] (New) The cognitive function determination method according to claim 15,
wherein
the tasks with the different degrees of difficulty are tasks related to at least one of
calculation, a combination of memory and imagination, and spatial recognition; and
the cognitive function determination method further comprises: (as mentioned above, Gazzaley teaches increasing difficulty of tasks.  However, Ramanathan is silent as to the tasks set forth.  However, spatial recognition is well known as a test of cognitive ability, see at least ¶28 of Hubbard.  It would have been obvious to use spatial recognition as a task since it is well known in the art and would yield no unpredictable results)
giving each of a plurality of types of the tasks with the different degrees of
difficulty to the subject the plurality of times; (see at least Gazzaley which teaches increasing difficulty of tasks as mentioned in claim 15)
measuring the change in the brain activity of the subject when the tasks are each
given in the giving each of the plurality of types of the tasks the plurality of times, and acquiring the measurement data of each of the plurality of types of the tasks; and
determining the degree of the cognitive function of the subject based on a result
obtained by combining the amount of change in the measurement data of each of the plurality of types of the tasks acquired when each of the plurality of types of the tasks with the different
degrees of difficulty is given. (see at least page 4, lines 4-7 of ‘607 application.  Further, at least page 38 of the ’607 application teaches a cognitive fitness assessment, which determines degree of cognitive function)


[Claim 19] (New) The cognitive function determination method according to claim 15,
wherein the giving the tasks with the different degrees of difficulty the plurality of times includes repeatedly presenting, to the subject, tasks related to spatial recognition with different degrees of difficulty. (as mentioned above, Gazzaley teaches increasing difficulty of tasks.  However, Ramanathan is silent as to the tasks set forth.  However, spatial recognition is well known as a test of cognitive ability, see at least ¶28 of Hubbard.  It would have been obvious to use spatial recognition as a task since it is well known in the art and would yield no unpredictable results)


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al (2019/0159715, which depends from provisional application 62/371,607) and Gazzaley (2014/0370479), and further in view of Arai et al (2019/0059799).
[Claim 17] (New) The cognitive function determination method according to claim 15,
Wherein the giving the tasks with the different degrees of difficulty the plurality of times includes repeatedly presenting, to the subject, tasks related to calculation with different degrees of difficulty. (Ramanathan is silent as to calculations as a task.  However, Arai teaches calculation as a task, see at least ¶9.  It would have been to use such as a task since it would merely yield predictable results)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al (2019/0159715, which depends from provisional application 62/371,607) and Gazzaley (2014/0370479), and further in view of Sloan et al (2009/0131995).
[Claim 18] (New) The cognitive function determination method according to claim 15,
wherein the giving the tasks with the different degrees of difficulty the plurality of times includes repeatedly presenting, to the subject, tasks in combination of memory with imagination with different degrees of difficulty. (Ramananthan is silent as to memory and imagination as tasks.  However, Sloan teaches such task, see at least ¶42.  It would have been obvious to use such tasks with the device of Ramanathan since they are well known in the art and would merely yield predictable results)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792